Citation Nr: 1136023	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-33 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability (claimed as residuals of a right shoulder injury).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from August 2000 to October 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Travel Board hearing; he failed to appear for such hearing scheduled in May 2011.


FINDING OF FACT

A right shoulder injury in service is not shown; a chronic right shoulder disability was not manifested in service; and the preponderance of the evidence is against a finding that the Veteran's current right shoulder disability is related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A June 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO sought records of treatment the Veteran specifically alleges he received at Camp Casey, South Korea; a negative response was received.  The RO arranged for a VA examination in June 2007.  The examination is adequate as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, and noted all findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established by showing that the Veteran has a current disability that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/ or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to the right shoulder.

May and September 2006 Pre-Deployment Health Assessments are silent as to right shoulder complaints or history of injury.  In a September 2006 supplemental medical questionnaire the Veteran reported that he had not received physical therapy in the past 10 years or taken over the counter or prescription medications in the past 12 months.  He did not report any evaluation or treatment for significant illness related to the right shoulder.  

In September 2006 the Veteran filed service connection claims for astigmatism and left and right knee disabilities.  On an attached form he noted that he was claiming service connection for three disabilities.  Later that month the Veteran was afforded a VA examination in conjunction with the Benefits Delivery at Discharge (BDD) program.  A fourth disability (pes planus) was covered on the examination.  The examination report makes no mention of the right shoulder.  The examiner noted that whenever the Veteran played basketball and got involved in the rebounding process he would develop knee and bilateral foot pain.  

In May 2007 the Veteran filed his claim of service connection for "right shoulder injury and residuals," noting that he currently had right shoulder pain and loss of strength and that he injured his right shoulder between January and February 2006 while on active duty in Korea.  

On June 2007 VA examination the Veteran reported that in 2006 while on active duty another ball player ran into his right shoulder and he had experienced pain ever since.  He added that he was seen at the Troop Medical Center (TMC) at Camp Humphreys, Korea and treated with Ibuprofen.  The diagnosis was right shoulder impingement syndrome.  A diagnostic study was interpreted as revealing a normal appearing rotator cuff interval.  

In a July 2007 statement the Veteran reported that he was playing in an Army Basketball tournament championship at Camp Casey, Korea when he injured his right shoulder during the game, and that he went to sick call for his right shoulder injury at the TMC at Camp Humphreys where Ibuprofen was prescribed and he received a rehabilitation aid with printed instructions.  He noted that after two to three months of therapy his shoulder seemed to be better.  He stopped working out his upper body in service to rest the shoulder; after separation he took steps to get back to the gym and resume his upper body workout, at which time he began to experience pain which has persisted.  

A July 2007 VA Primary Care Initial Evaluation Note shows that the Veteran was a new patient and denied any problems or concerns.  It was noted that he worked in a refinery doing computer work.  His past medical history included being admitted for a fever and coughing up blood during basic training and a rotator cuff tear of the right shoulder.  The Veteran had right shoulder tenderness with limitation of range of motion.  The assessment was right rotator cuff tear.  

A January 2008 VA orthopedic evaluation notes that the Veteran had a history of shoulder pain and that he denied any history of significant trauma.  The diagnosis was chronic right shoulder pain: impingement syndrome, rule out full thickness rotator cuff tear.  An MRI was ordered.  

A February 2008 private MRI (on VA referral) was interpreted as revealing: (1) supraspinatus tendinopathy without focal tear; (2) tear of anterior glenoid labrum with draying of superior labrum; and (3) acromioclavicular joint arthropathy.  

In his April 2008 notice of disagreement (NOD) the Veteran stated that a right shoulder injury occurred at Camp Casey, Korea in February 2006.  He noted that he tried to contact the TMC at Camp Humphreys, but had no success as they were not able to produce the documents; he added that his shoulder has bothered him from February 2006 to the present day.  
On his October 2008 VA Form 9 (Substantive Appeal) the Veteran alleges that his right shoulder was injured during the Army's Korean Basketball Championship at Camp Casey, Korea in January 2006 and that he was seen for the injury at the Camp Casey TMC.  

An October 2010 response to a request for Camp Casey medical records from the Commander 75th MED CO (AS) indicates that there were no records pertaining to the Veteran for the dates requested.

A November 2010 Formal Finding of Unavailability notes that records of treatment from Camp Casey Medical Clinic, Seoul Korea from January 1, 2006 to February 1, 2006 are unavailable. 

The Veteran alleges that he injured his right shoulder during a basketball game in service, that his shoulder pain eventually resolved after two to three months, and that after separation he resumed his upper body workouts and the shoulder became symptomatic again.  

The Veteran's STRs are silent for any shoulder injury or complaints.  May and September 2006 assessments were silent for a right shoulder injury or complaints.  Prior to his discharge and in conjunction with his BDD separation examination the Veteran did not report that he injured his right shoulder in service.  Hence, a chronic right shoulder disability is not shown to have been manifested in service. 

While the Veteran is competent to report that he injured his right shoulder during a basketball game in service and has experienced pain since, the Board finds his postservice reports of such to not be credible.  His accounts are not credible because they are uncorroborated, because they are self-serving,, and because contemporaneous records that should somewhat support his accounts instead tend to contradict them.  For example, when he provided medical history prior to discharge he identified sports related foot and knee complaints, but made no mention of shoulder problems.  Given his inclination to identify various complaints, his silence regarding the right shoulder suggests that no significant right shoulder injury had occurred  
Furthermore, contrary to his more recent report that Ibuprofen and physical therapy were prescribed at the time of his basketball injury in service, on a September 2006 supplemental medical questionnaire the Veteran denied having received physical therapy or taking over the counter or prescription medications.  Contrary to the Veteran's reports the he refrained from physical activity after his shoulder injury, on September 2006 BDD separation examination he reported that whenever he played basketball and got involved in the rebounding process, he would experience knee and foot pain (which the Board notes is a shoulder-involving activity).  While he initially reported (his accounts have been inconsistent) that he was treated at the Camp Humphreys TMC for his shoulder injury in service (went to sick call), he later alleged that he had to be removed from the game and was treated at the Camp Casey TMC (with no explanation for the discrepancy in accounts).  The Board finds the fact that the Veteran has inconsistently reported where he received treatment (only a little more than a year after the incident) to be probative evidence in assessing the veracity of the accounts.  Additionally, the fact that when he initially filed claims of service connection for knee disabilities (claimed to have become symptomatic during basketball games in service) he did not allege a right shoulder injury in service (or do so until a year later) also weighs against his reports of continuity of shoulder pain and weakness. 

On June 2007 VA examination the diagnosis was right shoulder impingement syndrome and a diagnostic study was interpreted as revealing a normal appearing rotator cuff interval.  The Veteran then presented for his initial VA appointment in July 2007 reporting a history of a "right rotator cuff tear."  Prior to this time there was no mention of a right rotator cuff tear; a diagnostic study in June 2007 showed a normal appearing rotator cuff interval, without a finding of a tear.  A rotator cuff tear is an insidious process, not capable of lay observation.  If there was a postservice diagnosis of a tear, the Veteran has not identified when it was made (so as to enable development for the records). 

Ultimately, the body of the evidence establishes that the Veteran's statements as to continuous symptoms of right shoulder pain lack credibility, are self-serving, and are compensation driven.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Hence, service connection for the right shoulder disability on the basis of continuity of symptomatology is not warranted.  

There is no competent (medical) evidence of record that suggests that the Veteran's current right shoulder disability is somehow otherwise related to his service (to include right shoulder injury therein).  Because the Board has found his accounts of a significant shoulder injury in service not credible, an examination to determine whether his current right shoulder disability is related to such injury is not warranted. 

 As it is not shown that the Veteran sustained a significant right shoulder injury in service, or that his current right shoulder disability is (or may be) otherwise related to his service, service connection for a right shoulder disability claimed to be residuals of a right shoulder injury in service is not warranted.  

The preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 


ORDER

Service connection for a right shoulder disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


